Title: Sartine to the American Commissioners, 8 January 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


a Versailles le 8. Janvier 1779.
J’ai reçu, Messieurs, la lettre que vous m’avez fait l’honneur de m’ecrire le 25. du mois passé pour me faire part de l’offre que fait M. Langdon de fournir des mats à la France. Je ne puis que vous remercier d’avoir bien voulu me communiquer cette proposition, dont cependant je ne puis faire aucun Usage, parce que je suis dans l’intention de traiter de cette fourniture avec une Compagnie, dont les principaux associés vous sont très connus et qui a envoyé ses pleins pouvoirs à M. le Ray de Chaumont.
J’ai l’honneur d’être avec la plus parfaite Considération, Messieurs, votre tres humble et tres obeissant Serviteur,
(signé) De Sartine
Mrs. Les Deputés des Etats Unis, de l’A.
